IN RE:                           )
                                 )
     CARLTON AGIB BLESSING, )         Appeal No.
     Deceased,                   )    01-A-01-9712-CH-00691
                                 )
     LAURA EMILY                 )    Wilson Chancery
     BLESSING WARD,              )    No. 10079
                                 )

     v.
          Petitioner/Appellant,  )
                                 )      FILED
                                 )
     JOHN O. BLESSING, ET UX, )         December 14, 1998
     AND SARAH L. JONES,         )      Cecil W. Crowson
                                 )     Appellate Court Clerk
          Respondents/Appellees. )


               COURT OF APPEALS OF TENNESSEE


    APPEAL FROM THE WILSON COUNTY CHANCERY COURT
                   AT LEBANON, TENNESSEE


          THE HONORABLE C. K. SMITH, CHANCELLOR




THOMAS E. WATTS, JR.
201 4th Avenue North, Suite 1260
P. O. Box 198494
Nashville, Tennessee 37219
      ATTORNEY FOR APPELLANT



VESTER NEAL AGEE, SR.
Agee & Agee
104 ½ Public Square
P. O. Box 649
Lebanon, Tennessee 37088-0649
      ATTORNEY FOR APPELLEES



                  AFFIRMED AND REMANDED




                                     WILLIAM B. CAIN, JUDGE
                            O P I N I O N

       This case involves a family dispute over conservatorship for an elderly
gentleman, now deceased.


       The record before the court is confused, disorganized and inadequate to
facilitate complete appellate review. These proceedings began when, on May 9,
1995, Laura Emily Blessing Ward ("Mrs. Ward"), a resident of Raleigh, North
Carolina and the only child of Carlton Agib Blessing ("Carlton Blessing"), filed
a petition in the Chancery Court of Wilson County, Tennessee, asking to be
appointed conservator of her aging father, then 92 years of age. In her petition
she alleged that her father, because of mental and physical impairment, was
unable to adequately care for his person and his property and that she was the
proper person to be appointed conservator. Mrs. Ward was at the time and
continues to be represented by Honorable Thomas E. Watts, Jr. of the Nashville
Bar.


       On July 13, 1995, the proposed conservatee, then 93 year old Carlton
Blessing, acting through his attorney Honorable Thomas C. Binkley of the
Nashville Bar, responded denying his need for a conservator and pointing out
that his daughter was a resident of North Carolina and could not serve as
conservator of his estate because of the restrictions of Tennessee Code
Annotated section 35-50-107. While no order appears in the file appointing a
guardian ad litem, Honorable Shawn J. McBrien ("Mr. McBrien") of the Wilson
County Bar, on July 31, 1995, filed an interim report generally asserting that
Carlton Blessing, while aged, hearing impaired and confused, preferred to live
in his own home under the care of his stepson, John Orville Blessing and John's
wife Brenda Blessing.


       On September 7, 1995, John Orville Blessing ("John Blessing"), acting
through his attorney, Honorable Vester Neal Agee, Sr. of the Wilson County Bar,
filed a motion to intervene in the conservatorship proceeding. In his proposed
intervening petition, John Blessing denied any need for a conservator, but
asserted that in the event the court determined a conservator to be necessary for


                                       -2-
Carlton Blessing, that he, John Blessing, should be named as such conservator.
By order of September 27, 1995, the chancellor allowed the intervening petition
of John Blessing. On January 10, 1996, John Blessing filed a motion to be
appointed temporary conservator of Carlton Blessing pending final disposition
of the conservatorship case, alleging medical necessity as a basis for temporary
conservatorship. A hearing on this temporary petition was held on January 10
and an order was entered January 23, 1996, appointing John Blessing temporary
conservator to authorize medical treatment and setting the case for final hearing
on March 7, 1996.


      On February 5, 1996, Mrs. Ward filed a motion to amend her petition to
suggest that Honorable James H. Rock of Coffee County, Tennessee, be
appointed as co-conservator with her of the person and estate of Carlton
Blessing. Following this, on March 7, 1996, Mr. McBrien filed what is termed
his "final" report as guardian ad litem, recommending that Carlton Blessing be
allowed to remain in his home for as long as possible, and that John Blessing be
appointed his conservator under proper bond and instructed to prepare a property
management plan. This final report of the guardian ad litem was accompanied
by letters from Sandra Phillips, P.H.D., Clinical Director of Cumberland Mental
Health Services, Inc., and from Joseph E. Hurt, M.D. who opined that due to
dementia and vascular disease, Carlton Blessing was incompetent to make
personal decisions or manage his own affairs. On March 26, 1996, an order was
entered allowing the amendment to the original petition alleging that John Rock
should be appointed co-conservator with Mrs. Ward.


      Following a hearing, an order was entered by the court on April 15, 1996,
which provided in its opening paragraph: "This matter having come before the
court on the petition to appoint a conservator on March 7, 1996 and upon hearing
the proof of the parties, witnesses, exhibits and the reports of the guardian ad
litem, Dr. Sandra Phillips and Dr. Hurt and the statements of counsel finds that
the ward is in need of a conservator over his the person and his the property."
The court thereupon appointed John Blessing and his wife Brenda as co-
conservators of the person and property of Carlton Blessing. The record contains
neither a verbatim transcript nor a Tennessee Rules of Appellate Procedure 24(c)

                                       -3-
statement of the evidence heard by the chancellor at this March 7, 1996 hearing.




      On April 22, 1996, Mrs. Ward filed an extensive motion to reconsider the
March 7, 1996 ruling supported by affidavits from both herself and Dr. Joseph
E. Hurt with extensive factual allegations therein. On May 3, 1996, the
conservators filed an inventory and property management plan along with a
response to the April 22 motion of Mrs. Ward, this response being accompanied
by an affidavit of John Blessing, asserting certain facts. On May 15, 1996, an
order was entered approving the inventory and management plan of the co-
conservators and setting bond at $30,000.00. On May 21, 1996, an order was
entered acknowledging pending petitions but taking little action. On May 31,
1996, the co-conservators filed an answer to the motion of Mrs. Ward. On June
7, 1996, the guardian ad litem filed an answer to the motion of Mrs. Ward,
recommending that same be dismissed.


      By order of October 21, 1996, the case was set for trial on November 14,
1996. On November 14, 1996, the guardian ad litem filed his "second final
report" which is extensive in its allegation of facts and which concludes with the
guardian ad litem's opinion that it was best for the conservatee to maintain the
existing status. On December 6, 1996, the guardian ad litem filed a petition for
emergency, temporary custody, again asserting facts and recommending that the
authority of the co-conservators be suspended until a hearing could be held. On
that same date, December 6, 1996, an order was entered providing in part:
             THIS MATTER having come before the Court on the
      Petition of the Guardian ad Litem and based on the allegations and
      information received the Court finds that it is in the best interest of
      the ward, Carlton Blessing, that temporary custody be given to the
      Department of Human Services for the purpose of placing the Ward
      into the proper medical facility; That it is in the best interest of the
      ward that the authority of the Co-conservators be suspended until
      a hearing can be held on this matter; That the Co-conservators, their
      agents, friends and or family shall not in any way use, sell, or
      dispose of any of the assets of the ward; that until further order of
      the Court the Guardian ad litem shall have authority to act on the
      best interest of the ward in regards to his medical care and financial
      affairs. That a hearing in this matter shall be set for December
      23rd, 1996 at 9:00 am.


                                        -4-
             IT IS THEREFORE ORDERED, ADJUDGED AND
      DECREED that all previous orders entered in this matter are
      suspended; that the Department of Human Services shall have
      temporary custody of the ward; that the powers and authority of the
      Co-conservators shall be suspended until further orders of the court;
      that the Co-conservators are restrained from transferring, using, or
      in any way disposing of the assets of the Ward until further orders
      of the Court; that the Guardian Ad Litem shall have full authority
      to handle the medical and financial affairs of the ward until further
      orders of the court; That this matter shall be set for a hearing on the
      23rd day of December.


      On December 10, 1996, acting through her attorneys Thomas E. Watts, Jr.
and William E. Farmer of the Lebanon Bar, Mrs. Ward filed a motion seeking,
among other things, to be made temporary emergency conservator of Carlton
Blessing. On December 16, 1996, an order was entered continuing the hearing
of the case until May 9, 1997. On December 23, 1996, counsel for John Blessing
filed a motion contesting the temporary conservatorship and asking that the case
be set for trial. Also, on December 23, 1996, the guardian ad litem filed his
"third report" asserting factually that Carlton Blessing should be placed in a
nursing home because John and Brenda Blessing, though willing to continue,
were no longer able to care for the conservatee and further recommending that
his house be sold and the money be used for his care.


      On December 31, 1996, counsel for Mrs. Ward filed a motion for
reimbursement of attorney fees and expenses pursuant to Tennessee Code
Annotated section 34-11-114, supported by the affidavits of Thomas E. Watts,
Jr. and William E. Farmer. On January 3, 1997, the guardian ad litem filed a
motion seeking the sale of the real and personal property of Carlton Blessing and
seeking a determination of attorney fees.


      On January 17, 1997, the trial court entered a "findings of fact" relative to
the physical condition of Carlton Blessing and the continued use of artificial
nutrition to him by nasal-gastric tubes. After reciting the positions of all parties,
the court ruled that no further medical intervention by nasal-gastric tube should
be done. On January 21, 1997, the following order was entered:
             This matter having come before the Court on December 6,


                                         -5-
      1996, upon Petition for Emergency Custody filed by the Guardian
      Ad Litem in behalf of the Department of Human Services, at which
      time the Court entered an Order granting temporary custody of the
      ward, Carlton Agib Blessing, to the Department of Human Services
      for the purpose of placing ward into a proper medical facility and
      set the case for hearing on December 23, 1996, with the duties of
      the Co-Conservators to be suspended pending final disposition of
      this cause. Thereafter, on December 23, 1996, this cause came on
      to be heard and attorney for Conservator filed a Motion for
      continuance and moved the Court to continue said case upon the
      grounds set out in said Motion. Thereupon the Court asked the
      other parties involved if there were any reason why the continuance
      should not be granted and after some discussion the Court did not
      act upon the motion for continuance and without a hearing on any
      of the facts involved in the Petition for Temporary Custody to the
      Department of Human Services, the Court thereupon appointed
      Shawn McBrien, the Guardian Ad Litem, as temporary conservator
      of the ward and set his bond at $5,000.00 pending the final
      disposition of all the issues in this case.
             The ward will remain in the nursing home and the do not
      resuscitate Order which had been in place in this matter at the
      nursing home, is to remain in force as agreed by all parties. The
      ward shall continue to receive artificial feedings as deemed
      necessary by the treating physician and that the treating physician
      will be instructed to attempt to take the ward off Haldal and reduce
      the sedation of the ward and not to place any type of PEG into the
      Plaintiff at this time. In the event the ward must be heavily sedated
      in order to receive artificial nutrition, the Temporary Conservator
      will contact the parties in regard to this action and if the parties are
      unable to agree on the proper course of action, the Court will be
      notified in order to make such a decision. The parties agree if
      deemed necessary by the treating physician or health care
      professionals, restraints may be used in order to confine the ward.
             Thereupon, the Department of Human Services moved the
      Court that they be permitted to withdraw as a party to this cause
      which Motion was granted and they are relieved as custodian for
      the ward. This cause will be heard on May 9, 1997 at 9:00 a.m. for
      one (1) full day as provided in the Order rendered on November 14,
      1996, on all issues as to the permanent conservatorship.
             The said John & Brenda Blessing will file an accounting and
      settlement of the ward's property and turn the assets over to Shawn
      McBride, as temporary conservator, pending final disposition of
      this cause.
             Entered this the 21 day of January, 1997.

Before the guardian ad litem had qualified to succeed John and Brenda Blessing
as conservator, Carlton Blessing died on January 20, 1997.


      It is well to note again, the deficiency of the record in this cause. From the

                                        -6-
time of the filing of the original conservatorship petition by Mrs. Ward on May
9, 1995, until after the death of Carlton Blessing on January 20, 1997, no
evidence underlying the actions of the trial court is preserved for appellate
review. There is no transcript of testimony and no Rule 24(c) statement of fact
preserved by anyone, appellant or appellee.


        Prior to the death of Carlton Blessing, all counsel representing all parties
had applied to the court for attorney fees and expenses to be charged to the
conservatorship. All petitions by all parties, except the guardian ad litem, were
strenuously objected to by the opposing parties. No adjudication by the court as
to any fees or expenses and no adjudication as to the petition of the guardian ad
litem to sell personal and real property had occurred prior to the death of Carlton
Blessing on January 20, 1997.


        Tennessee Code Annotated section 34-13-108(e)(1996) provides in part:


               When the disabled person dies . . . the conservatorship shall
        terminate. Within one hundred twenty (120) days after the date the
        conservatorship terminates, the conservator shall file a preliminary
        final accounting with the court which shall account for all assets,
        receipts and disbursements from the date of the last accounting until
        the date the conservatorship terminates, and shall detail the amount
        of the final distribution to close the conservatorship.

        Tennessee Code Annotated section 34-11-113(e)(Supp. 1998) provides in
part:
               Notwithstanding any provisions of law to the contrary, the
        duty of the fiduciary appointed under the provisions of this title
        shall not cease at the death of the disabled person, but shall
        continue for the sole purpose of making reasonable and proper
        funeral arrangements for the disposition of the remains of the
        disabled person, at death. Upon the death of the disabled person,
        the fiduciary shall be allowed credits in the accounting for all
        reasonable expenses of the disabled person's funeral.

The ward having died on January 20, 1997, the former co-conservators filed their
final accounting on March 27, 1997 and this was approved by the Clerk &
Master on April 10, 1997. On April 16, 1997, Mr. McBrien as guardian ad litem/
conservator, filed his final accounting indicating that as of March 27, 1997, there


                                         -7-
remained $11,451.00 in the conservatorship account.


      On April 18, 1997, Mrs. Ward filed an objection to the final settlement
which states in part:
             3. The so-called Final Settlement and distribution which was
      submitted with the Motion does not address the attorney's fees that
      are still outstanding pursuant to the last hearing of the Chancery
      Court. Petitioner respectfully submits that no Final Settlement for
      the Conservatorship can be undertaken and accomplished until the
      attorneys' fees questions are resolved. The Chancery court ordered
      a complete hearing on this matter for November 17 and 18, 1997.
      Petitioner believes the Court cannot approve the Final Settlement
      of the subject Co-Conservators until after that hearing, or in the
      alter[n]ative, the Court can take and receive an interim settlement
      from these Co-Conservators, whose power and duties for the funds
      and property of Carlton Blessing ended on December 6, 1996.
      Under that scenario, the Final Settlement would be held open by
      Mr. Shawn McBrien pending resolution of the attorneys' fees
      questions. Furthermore, under that proposed scenario, it would be
      proper for the Chancery Court to Order all funds and property of
      Carlton Blessing to be held under the control of the Chancery Court
      until this pending issue is resolved.
             Based upon the above styled objections, the Petitioner
      respectfully requests the Court deny the approval of the Final
      Settlement which has been submitted and requests the Court require
      an interim settlement of the Co-Conservators which shows the
      amount of monies and property which came into the control of Mr.
      Shawn McBrien on December 6, 1996, pursuant to the previous
      Order of the Court.
             In addition, Petitioner moves the Court to issue an Order to
      the Probate Court of Wilson County, Tennessee, which in essence
      will consolidate the pending probate matters into the present
      Chancery Court action before this Court and will place a hold on all
      assets of Carlton Blessing, subject to the final action of the
      Chancery Court concerning the questions of costs and attorneys'
      fees scheduled for hearing on November 17 and 18, 1997. In the
      alter[n]ative, Petitioner moves the Court to issue a Restraining
      Order to the Co-Executors for the Estate of Carlton Blessing,
      preventing them from disposing of, disbursing, transferring or
      conveying any property and assets of the Estate of Carlton Blessing.
             This action is requested and required to promote and allow
      uniform justice concerning the payment of the debts and obligations
      of Carlton Blessing and should be allowed under the rules of equity.


      Thus begins the jurisdictional battle between the chancery court involving
the conservatorship and the probate court involving the estate of Carlton


                                      -8-
Blessing. The record shows that letters testamentary were issued by the Probate
Court of Wilson County to John Blessing and Sarah Jones as co-executors of the
will of Carlton Blessing.


      It is worthy of note that the record shows an excerpt from proceedings held
on January 28, 1997 eight days after the death of Carlton Blessing. At this
hearing, the chancellor construed the conservatorship statutes to allow him to set
fees which he did at $100.00 per hour for all attorneys involved. The record
further discloses the following ruling of the chancellor of May 6, 1997:
                    THE COURT:              The only issue is reasonableness.
      I read your briefs a great deal. All of you wrote a great brief. I
      particularly liked yours, Mr. McBrien, and I felt like you were right
      on point, so I want you to prepare this order.
                    MR. McBRIEN:            Okay. Now, once The Court
      determines on the 28th whether or not these fees are reasonable,
      The Court will set an amount for all parties --
                    THE COURT:              That's right.
                    MR. McBRIEN:            -- and at that point it will become
      a judgment of this Court, in which time those people can take that
      judgment to file a claim with the estate.
                    THE COURT:              File a claim with the estate. Now,
      I think you have six months to file a claim. That's why we don't
      need this thing to continue on and off. I don't know when the
      appointment for executors and administrators for that came about,
      but it was after the 1st of the year, so you've got plenty of time. I'm
      not getting into that. All I'm going to do is set the fees. You all
      collect them the best way you can. I don't think there is, apparently,
      any money in the estate to pay them, and I don't think that you have
      --
                    MR. McBRIEN:            Your Honor, I had that
      conservatorship for about a month or maybe a month and a half. I
      think we paid about three bills on it. The case assets we had
      actually came in after he died, I believe, and they put that at about
      $10,000 or $11,000 cash money.
                    THE COURT:              I think you just pay all that over
      to the probate court and all of you file your claims. Now, yours I
      maybe could do differently with. Are you suggesting I handle yours
      differently?
                    MR. McBRIEN:            Your Honor, I don't think you
      can. I think I'm going to have to file a claim just like everybody
      else.
                    THE COURT:              I kind of feel like if it was enough
      money, I'd probably have to prorate this anyway between all of you
      at $11,000 if I did this, so I think the simplest thing to do is
      everybody just file a claim to probate court. It's going to be
      dissolving the estate. They're going to sell the property and pay

                                         -9-
      everybody, but that's what I'm going to do.
                   As far as the amounts, I'll have those decided after. All
      I want to look at now on the 28th day of this month is the amounts
      requested and any objections that you all have to anybody's request
      for a fee. The reasonableness is the only issue that will be brought
      before me on that day.

Despite the findings of May 6, 1997, and the ultimate setting of fees by the
chancery court on May 28, 1997, and despite the fact that all assets had passed
into the hands of the co-executors under orders of the probate court, these
conservatorship proceedings continued until the chancellor entered his final
order of September 3, 1997, from which Mrs. Ward appealed.


      The battle continued in the court of appeals. This court, by April 23, 1998
order, allowed an affidavit of the deputy clerk of the Probate Court of Wilson
County and a certified copy of the order entered by the Probate Court of Wilson
County on March 25, 1998, to be considered as post-judgment facts in
accordance with Tennessee Rule of Appellate Procedure 14. This affidavit
provides, in relevant part:
              (2) The Will of Carlton Agib Blessing was probated in the
      Probate court on February 20, 1997, and Notice to Creditors being
      published in the Lebanon Democrat with the First Notice of
      Creditors being published on February 27, 1997. That the six (6)
      month period for filing of claims in the Probate Court expired on
      August 27, 1997. I further state that I have checked the record in
      this file and that although the said Laura Emily Blessing Ward filed
      a Claim in this Court based on a judgment for attorney fees
      rendered on May 28, 1997, in the Chancery Court of Wilson
      County, Tennessee, styled Laura Emily Blessing Ward v. Carlton
      Agib Blessing, No.: 10079. No certified copy or other copy of the
      Order of Substitution of Parties rendered in the Chancery Court of
      Wilson County in the case styled Laura Emily Blessing Ward v.
      Carlton Agib Blessing, No: 10079, has been filed of record in this
      Court. The statements contained in this Affidavit are made of my
      own personal knowledge.

The pertinent portion of the March 25, 1998 order of the Probate Judge reads as
follows:
            That the case of Laura Emily Blessing Ward v. Carlton Agib
      Blessing, was pending in the Chancery Court of Wilson County,
      Tennessee, being Docket No.: 10079, at the time the said Carlton
      Agib Blessing died on January 20, 1997. That the Will of Carlton
      Agib Blessing was duly probated in the Probate Court of Wilson


                                       -10-
      County, Tennessee, on February 27, 1997. The judgment upon
      which this claim was based was rendered in the Chancery Court of
      Wilson County, Tennessee, in the cause styled Laura Emily
      Blessing Ward vs. Carlton Agib Blessing being Docket No.: 10079,
      on May 28, 1997. That a Suggestion of Death was filed in the
      Chancery Court in said case on June 5, 1997 and an Order of
      Substitution of Parties was granted in the Chancery Court on July
      2, 1997, substituting the Co-Executors, John O. Blessing and Sarah
      L. Jones, as Party Defendant instead of Carlton Agib Blessing,
      deceased. The claim of Laura Emily Blessing Ward was filed in the
      Probate Court on the 16th day of July, 1997. The Court further
      finds that the said Laura Emily Blessing Ward did not file a copy or
      certified copy of the Order reviving said case in the Probate Court
      of Wilson County, Tennessee, as required by T.C.A. 30-2-320. The
      Court further finds that the six (6) month period for the filing of
      claims expired on August 27, 1997 and that no Order or certified
      copy of the Order of Substitution of the Parties was ever filed in the
      Probate Court of Wilson County as required by T.C.A. 30-2-320
      reviving the cause in the Probate Court and therefore the Court
      finds that the claim of Laura Emily Blessing Ward based on the
      judgment rendered in the Chancery Court of Wilson County,
      Tennessee, in the case styled Laura Emily Blessing Ward v. Carlton
      Agib Blessing, Docket No.: 10079, is hereby abated and forever
      barred. The Motion for Summary Judgment is hereby sustained and
      claim is hereby disallowed and dismissed at the cost of Laura Emily
      Blessing Ward.


      With this extended recitation of the record, we now turn to the issues
raised on appeal. Appellant, Laura Emily Blessing Ward, asserts nine issues for
appellate review, five of which are as follows:
      I.     The trial court erred in awarding the conservators any fee for
      their attorney.

      II.     The trial court erred in not awarding Petitioner the full
      amount of the fees she spent trying to protect her father and his
      estate.

      III. The trial court erred in denying Petitioner's motion to alter or
      amend its award of fees.

      IV. The trial court erred in not considering all available evidence,
      specifically including the depositions of Drs. Edward L. King and
      Renata E. Bluhm, in determining the award of attorney's fees to co-
      conservators and to Petitioner.

                                       ...

      VIII. The trial court erred in not appointing Laura Emily Blessing

                                       -11-
        Ward, together with a local resident to act as co-conservators for
        her father after he was removed from the custody of John ("Bud")
        Blessing and Brenda Blessing.

This court cannot address these five issues but must conclusively presume the
factual findings of the trial court to be correct. In a similar context this court has
held:
        Our ability to deal with this issue is hampered by the absence of
        either a transcript of the proceedings in the trial court or a statement
        of the evidence prepared in accordance with Tenn.R.App.P. 24(c).
        When a trial court decides a case without a jury, its findings of fact
        are presumed to be correct unless the evidence in the record
        preponderates against them. Tenn.R.App.P. 13(d). This court
        cannot review the facts de novo without an appellate record
        containing the facts, and therefore, we must assume that the record,
        had it been preserved, would have contained sufficient evidence to
        support the trial court's factual findings. McDonald v. Onoh, 772
S.W.2d 913, 914 (Tenn.Ct.App.1989); Irvin v. City of Clarksville,
        767 S.W.2d 649, 653 (Tenn.Ct.App.1987); Gotten v. Gotten, 748
S.W.2d 430, 432 (Tenn.Ct.App.1988).

Sherrod v. Wix, 849 S.W.2d 780, 783 (Tenn. App. 1992).


        Issue number nine asserted by Appellant states: "The Action of the Trial
Court in Ordering the Withholding of Artificial Feeding From Respondent was
Completely Without Legal Basis and Void." This is not a tort action and Carlton
Agib Blessing is now deceased. The issue is moot.


        Appellant's issue number seven asserts: "The Trial Court Erred in
Substituting the Co-Executors of Carlton Blessing's Estate for Carlton Blessing
in the Conservatorship Proceeding After His Death." By the express provisions
of Tennessee Code Annotated section 34-13-108(e), the conservatorship
terminates upon the death of the conservatee. It matters little who is thereafter
made party to the conservatorship proceedings. The only duty remaining to the
fiduciary after the death of the conservatee involves funeral and burial for the
conservatee under Tennessee Code Annotated section 34-11-113(b). Post-
judgment facts considered under Tennessee Rule of Appellate Procedure 14
indicates that John Blessing, qualified as co-executor of the estate of Carlton
Blessing in the Probate Court of Wilson County, thereby assuming responsibility
for death and funeral expenses. The issue is without merit.

                                         -12-
      We turn next to Appellant's isues numbered five and six which are of
substance.
      V.    The trial court erred in not ordering the sale of Carlton
      Blessing's house and directing that all of the expenses of the
      conservatorship be paid before the conservatorship was closed.

      VI. The trial court erred in ordering the conservatorship assets
      transferred to Mr. Blessing's probate estate before all of the claims
      against the conservatorship estate had been paid.



In conjunction with Appellants' issues five and six, the court will consider issue
number two presented by Appellees, John Blessing and Sarah Jones. Appellees'
issue number two states: "Whether or not this court and the trial court (chancery
court) have subject matter jurisdiction of this cause since the cause was never
revived by either Appellant or Appellee in the Probate Court of Wilson County,
Tennessee, which is a separate court being Part II of the General Sessions Court
of Wilson County, Tennessee." Resolution of these issues depends on which
court has post-death jurisdiction of the estate of Carlton Blessing. Is it the
Chancery Court of Wilson County, wherein the conservatorship proceedings
occurred or, is it the Probate Court of Wilson County, wherein the estate of the
testate decedent is being administered?


      The split of authority in sister jurisdictions is so sensitive to the particular
state statute that court decisions from other jurisdictions are of only marginal
value. The Court of Chancery of Delaware made the following observation:
            The text writers and almost but not all of the Courts which
      have considered our problem have concluded that after the death of
      the mentally ill person the trustee, absent statutory authority, has no
      power to pay existing obligations. The creditors must file their
      claims in the estate proceedings. . . .

              While various reasons have been advanced for the conclusion
      that a trustee may not pay outstanding obligations once the mentally
      ill person has died, I believe the basic reason for the rule is that
      absent statutory power the trustee's power arises from and is
      dependent upon the existence of the mentally ill person. Once that
      person dies the statutory scheme applicable to decedents' estates
      comes into play. This, of course, is what happens in the ordinary
      death case. It is only the fact of a trusteeship that causes the
      problem here. But as indicated, in the absence of statutory power,


                                        -13-
      the trustee cannot pay outstanding obligations after the death of the
      mentally ill person.

             While a few cases support the power of the trustee to pay
      bills after the death of the mentally ill person they appear to be
      based on the broad view that the trustee in winding up can pay all
      outstanding obligations because they were incurred by the trustee
      as an agent of the Court.

In Re Bohnstedt, 125 A.2d 580, 582 (Del. Ch. 1956)(citations omitted).



      Following the same reasoning the Washington Court of Appeals held as
follows:
            The executor of [the ward's] estate challenges the trial court's
      order on the ground that the trial court lacked jurisdiction to order
      payment of a claim made against the guardianship estate after the
      ward's death. We find that the trial court did lack jurisdiction and
      reverse.

             A limited guardianship automatically terminates upon the
      death of the ward. RCW 11.88.140(1)(c). After the death of the
      ward, the guardian's powers are limited to rendering a final
      accounting and distributing the property under his control to the
      proper person. . . . The guardian (unless the guardian is
      administering the estate of an intestate deceased ward under RCW
      11.88.150), has no power to pay debts or obligations owed by the
      ward's estate. . . . Those creditors whose claims were not paid by
      the guardian before the death of the ward must submit their claims
      to the decedent's personal representative. . . . As the Washington
      Supreme Court stated . . . :
             The death of the ward having terminated the
             guardianship, it follows that all unsettled claims, either
             legal or equitable, created against the estate under the
             guardianship must be settled out of the estate in the
             hands of the administrator in due course of
             administration.

Guardianship of Heath v. Seattle-First Nat'l Bank, 632 P.2d 908, 910 (Wash.
Ct. App. 1981)(citations omitted).



      On the other hand the District Court of Appeals of Florida, in construing
Florida court rules and statutes, took a differing view:
             In Tingle v. Cate, 142 Ga.App. 467, 236 S.E.2d 127 (1977)
      after the death of the ward, the attorneys representing the guardian
      sought payment of attorney's fees from the guardianship assets. The


                                      -14-
      personal representative of the ward's personal estate argued (as the
      personal representatives do here) that the gross assets of the
      guardianship, as opposed to the net guardianship assets, should be
      distributed to the personal representative for the purpose of paying
      claims against the decedent's estate in accordance with the priority
      established under the probate code. In affirming the trial court's
      rejection of that position, the Georgia Court stated:
                    We therefore agree with the appellees that debts
             incurred in the course of the guardianship should be taken
             into account in the final return of the guardian rather than
             being carried over into the general administration of the
             estate where quite possibly the legal consequences might be
             quite different from those apparently inhering at the time of
             their occurrence.
         Id. 236 S.E.2d at 129.

      In that case, the Georgia Court of Appeals cited with approval State v.
Greenhaw, 50 Ariz. 436, 72 P.2d 950 (1937), a case in which the Arizona court
concluded that administration expenses incurred during the guardianship are
payable from guardianship assets after the ward's death and prior to distribution
of the remaining assets to the ward's personal representative. In the Greenhaw
case the court set forth the issue as follows:
                    When a person is under a guardianship both of
             the estate and person and subsequently dies, what
             portion of his estate is subject to disposal under the
             law fixing priorities for the estates of decedents? Is it
             the gross assets in the hands of the guardian at the
             time of death, or is it the net property left after the
             guardianship has been properly closed?
         Id. at 951. In answering those questions, the court then concluded:
                    We are of the opinion that the logical answer is
             that the estate of the decedent consists of whatever
             assets remain after the legal claims arising by virtue of
             the guardianship have been properly satisfied. If this
             were not true, there would be endless confusion
             created by contests between guardians on the one hand
             and executors or administrators on the other. The
             guardian might have created an indebtedness which
             according to the law, was a proper and prior claim
             against the estate of the incompetent, and yet by the
             sudden death of his ward might be utterly defeated by
             proceedings in the estate of the decedent.
        Id.

Midland Nat'l Bank and Trust v. Comercia Trust Co., 616 So. 2d 1081, 1085
(Fla. Dist. Ct. App. 1993).



                                       -15-
      The Midland National Bank court from Florida cites America National
Bank v. Bradford, 28 Tenn. App. 239, 188 S.W.2d 971 (1945), in support of a
statement that "courts of the States of Minnesota, Tennessee and New York have
likewise held, in substance, that guardianship debts and expenses or costs of
administration are properly paid from guardianship assets with only the net or
residue distributable to the ward or the ward's personal representatives, although
in some instances those decisions were based upon statutory requirements."
Midland Nat'l Bank, 616 So.2d at 1085-86. American National Bank was a
case involving not the death of the ward but a recovery of sanity. Mrs. Bradford
was declared insane by proper Davidson County court proceedings in 1938 and
committed to Central State Hospital as a private pay patient. American Nat'l
Bank, 188 S.W.2d at 974. American National Bank was properly appointed as
her guardian. She had little personal property but owned 148 acres of farm land.
The guardian undertook its duties and incurred attorney fees and costs
necessitating a petition to sell the land of Mrs. Bradford in order to pay for her
continued support at Central State Hospital. Her husband intervened as next
friend and filed a petition attacking the lunacy proceeding and the appointment
of the guardian. Id. at 975. A circuit court jury adjudged her to be sane and she
was released sui juris.     She thereupon attacked the entire guardianship
proceeding with the end result of the case being that the guardian had acted
properly under the decree of insanity and was entitled to recover attorney fees
and various other costs from the now sui juris former ward. Id. at 980-81.


      In the case at bar, the chancery court had preauthorized no expenditure for
attorney fees or anything else. While the guardian ad litem had suggested the
sale of the real property of the conservatee prior to the death of the conservatee,
the court had taken no action to effect such a sale. Only after the January 20,
1997 death of Carlton Blessing did the fight over attorney fees and the limited
personal estate of the deceased conservatee begin in earnest. As was the case
with the pre-death proceedings, we are favored with no transcript of the evidence
nor Rule 24(c) statement nor anything else by which this court may review de
novo the evidence under which the chancellor sustained all applications for
attorney fees by all parties and reduced them to judgment. We must again
conclusively presume that the evidence, not preserved for our review, supported

                                       -16-
the action of the chancellor.


      Unless subject matter jurisdiction abated upon the death of the
conservatee, we have no choice but to affirm the chancellor in all respects in
view of the extensive powers as to the waiver of specific requirements vested in
the chancellor by virtue of Tennessee Code Annotated section 34-11-121(1996).
Under Tennessee's 1992 statutory revision of previous guardianship and
conservatorship statutes as is evidenced in Tennessee Code Annotated Title 34,
chp. 11-13, the conservatorship terminates upon death of the conservatee. Tenn.
Code Ann. § 34-13-108(e)(1996). The conservator must, however, make a final
settlement within 120 days and the conservatorship court retains jurisdiction for
this winding up of the conservatorship. It is obvious from the May 6, 1997
findings of the chancellor, his judgment of June 19, 1997 awarding fees to all
parties, and his order of September 3, 1997 overruling all objections thereto, that
he believed himself lacking in authority to effect a post-death sale of the home
of Carlton Blessing or do anything else other than to, in effect, amend the final
settlement of the co-conservators by awarding fees for the conservatorship case.
He specifically advised all parties and all attorneys that their remedy for
collecting any judgments that he ordered in the conservatorship proceeding was
to file proper claims therefor in the probate court.


      In view of the broad discretion given the chancellor by the conservatorship
statutes, we cannot say that his method of winding up the conservatorship
proceedings exceeded subject matter jurisdiction.           The correctness or
incorrectness of the actions of the Probate Court of Wilson County as reflected
by the Rule 14 post-judgment facts recognized in this court, must await an appeal
from the judgment of the probate court and is not a proper subject of present
appellate adjudication. The judgment of the chancellor is in all respects affirmed
and costs are assessed against the appellants.




_________________________________
                                WILLIAM B. CAIN, JUDGE


                                       -17-
CONCUR:


____________________________________
BEN H. CANTRELL, PRES. JUDGE, M.S.


____________________________________
HENRY F. TODD, JUDGE




                             -18-